Case: 21-146     Document: 19           Page: 1       Filed: 09/08/2021




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

    In re: MAXPOWER SEMICONDUCTOR, INC.,
                      Petitioner
               ______________________

                          2021-146
                   ______________________

   On Petition for Writ of Mandamus to the United States
Patent and Trademark Office in Nos. IPR2020-01674,
IPR2020-01675, IPR2020-01676, and IPR2020-01677.
                 ______________________

    ROGER L. COOK, Roger Cook Law, San Francisco, CA,
for petitioner MaxPower Semiconductor, Inc. Also repre-
sented by NANCY TOMPKINS.

   LISA KOBIALKA, Kramer Levin Naftalis & Frankel LLP,
Menlo Park, CA, for respondent ROHM Semiconductor
USA, LLC. Also represented by JAMES R. HANNAH; AARON
M. FRANKEL, SHANNON H. HEDVAT, CRISTINA MARTINEZ,
New York, NY.

           --------------------------------------------------

       MAXPOWER SEMICONDUCTOR, INC.,
                 Appellant

                                  v.

        ROHM SEMICONDUCTOR USA, LLC,
                     Appellee
              ______________________
Case: 21-146    Document: 19    Page: 2    Filed: 09/08/2021




2                     IN RE: MAXPOWER SEMICONDUCTOR, INC.




       2021-1950, 2021-1951, 2021-1952, 2021-1953
                ______________________

    Appeals from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Nos. IPR2020-
01674, IPR2020-01675, IPR2020-01676, and IPR2020-
01677.
                 ______________________

    ROGER L. COOK, Roger Cook Law, San Francisco, CA,
for appellant. Also represented by NANCY TOMPKINS.

   JAMES R. HANNAH, Kramer Levin Naftalis & Frankel
LLP, Menlo Park, CA, for appellee. Also represented by
LISA KOBIALKA; AARON M. FRANKEL, SHANNON H. HEDVAT,
CRISTINA MARTINEZ, New York, NY.

                  ______________________

                      ON PETITION
                  ______________________

    Before O’MALLEY, REYNA, and CHEN, Circuit Judges.
     Order for the court filed by Circuit Judge REYNA.
 Opinion concurring in part and dissenting in part filed by
                Circuit Judge O’MALLEY.
REYNA, Circuit Judge.
                        ORDER
    MaxPower Semiconductor, Inc. (“MaxPower”) directly
appeals the Patent Trial and Appeal Board’s (“Board”) de-
terminations to institute inter partes review proceedings,
which involve four MaxPower patents. MaxPower alterna-
tively seeks a writ of mandamus to review those decisions.
Case: 21-146    Document: 19     Page: 3    Filed: 09/08/2021




IN RE: MAXPOWER SEMICONDUCTOR, INC.                        3



    A decision to institute inter partes review proceedings,
like a decision not to institute, is “nonappealable” under
35 U.S.C. § 314(d). See Mylan Lab’ys Ltd. v. Janssen Phar-
maceutica, N.V., 989 F.3d 1375, 1378 (Fed. Cir. 2021); In re
Procter & Gamble Co., 749 F.3d 1376, 1378–79 (Fed. Cir.
2014); see also Loughlin v. Ling, 684 F.3d 1289, 1292
(Fed. Cir. 2012) (holding that 28 U.S.C. § 1295(a)(4)(A) in-
corporates a finality requirement). Section 314(d)’s rule of
nonappealability confirms the unavailability of jurisdiction
under § 1295(a)(4)(A) to hear MaxPower’s direct appeals.
Section 314(d) also presents an obstacle for MaxPower in
showing a clear and indisputable right to this court’s im-
mediate review of the Board’s decisions necessary to grant
its alternative requests for mandamus relief. Procter &
Gamble, 749 F.3d at 1379.
    MaxPower suggests that the collateral order doctrine
warrants immediate review because its challenge impli-
cates questions of whether the Board can institute proceed-
ings that are subject to arbitration. But that doctrine only
allows appeal when an order “affect[s] rights that will be
irretrievably lost in the absence of an immediate appeal.”
Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214, 1220
(Fed. Cir. 2013) (citation and internal quotation marks
omitted). If MaxPower is truly not raising matters that are
absolutely barred from appellate review under sec-
tion 314(d) (an issue we need not decide here), then Max-
Power can meaningfully raise its arbitration-related
challenges after the Board’s final written decisions. We
therefore cannot say that MaxPower has established juris-
diction to review these decisions under the collateral order
doctrine. See generally Queipo v. Prudential Bache Sec.,
Inc., 867 F.2d 721, 722 (1st Cir. 1989) (holding an order
denying a stay in favor of arbitration is not effectively un-
reviewable after final judgment under the collateral order
doctrine).
    We likewise reject MaxPower’s argument that its ap-
peals are authorized under 9 U.S.C. § 16(a)(1). That
Case: 21-146    Document: 19      Page: 4    Filed: 09/08/2021




4                      IN RE: MAXPOWER SEMICONDUCTOR, INC.




provision states that an appeal may be taken from an order
“refusing a stay of any action under section 3 of this title,”
“denying a petition under section 4 of this title to order ar-
bitration to proceed,” “denying an application under sec-
tion 206 of this title to compel arbitration,” “confirming or
denying confirmation of an award or partial award,” or
“modifying, correcting, or vacating an award.” The Board’s
decisions do not fall within any of those categories.
     Finally, MaxPower has not shown that this mandamus
petition is not merely a “means of avoiding the statutory
prohibition on appellate review of agency institution deci-
sions.” In re Power Integrations, Inc., 899 F.3d 1316, 1321
(Fed. Cir. 2018). MaxPower readily admits, “This manda-
mus petition challenges decisions instituting inter partes
review.” Pet. v; see also, e.g., Pet. 1 (“[MaxPower] seeks a
writ of mandamus directing the [Board] to vacate orders
instituting inter partes review.”). And MaxPower has not
shown that the facts of this case support an exception to
the nonappealability of institution decisions and unavaila-
bility of mandamus relief. See Mylan Lab’ys., 989 F.3d
at 1381, 1382 n.5 (suggesting availability of mandamus
when the Board clearly and indisputably exceeds its au-
thority to grant a petition to institute IPR); Power Integra-
tions, 899 F.3d at 1321 (citing Cuozzo Speed Techs., LLC v.
Lee, 136 S. Ct. 2131, 2141–42 (2016)).
    For example, the arguments raised by MaxPower do
not show, under the demanding standards for mandamus,
that the Board has clearly and indisputably exceeded its
authority. The Board is not bound by the private contract
between MaxPower and ROHM. And MaxPower fails to
explain why 35 U.S.C. § 294 clearly deprives the Board of
authority to institute inter partes review when the statute
does not by its terms task the agency with enforcing private
arbitration agreements. The partial dissent offers, sua
sponte, a theory for why mandamus might be warranted,
but the two cases on which the dissent primarily relies,
EEOC v. Waffle House, Inc., 534 U.S. 279 (2002), and
Case: 21-146    Document: 19      Page: 5     Filed: 09/08/2021




IN RE: MAXPOWER SEMICONDUCTOR, INC.                          5



Preston v. Ferrer, 552 U.S. 346 (2008), are not cited any-
where in MaxPower’s petition, and we disagree that either
case applies regardless. Preston neither holds nor suggests
that an agency tribunal itself is required to enforce or com-
ply with an arbitration agreement, as opposed to a court
exercising its power over the parties to compel them into
arbitration as was the procedural posture in Preston. It is
the party that “cannot escape resolution” in an arbitral fo-
rum. Id. at 359. We do not see, then, how the Board’s ac-
tion is one that clearly exceeded the scope of its authority. 1
    Accordingly,
    IT IS ORDERED THAT:
   (1) Appeal Nos. 2021-1950, -1951, -1952, -1953 are dis-
missed.
   (2) MaxPower’s mandamus petition (ECF No. 2 in No.
2021-146) is denied.
    (3) Each side shall bear its own costs.

                                    FOR THE COURT

September 8, 2021                   /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court




    1    Moreover, although we need not go through the
mandamus framework, we note that MaxPower fails to
show it has no other avenue of relief, as MaxPower remains
free to ask the courts to enjoin ROHM from proceeding with
the inter partes reviews. See, e.g., Dodocase VR, Inc. v.
MerchSource, LLC, 767 F. App’x 930 (Fed. Cir. 2019) (af-
firming a preliminary injunction ordering petitioner to
withdraw its inter partes petitions due to a forum selection
clause in the parties’ contract).
Case: 21-146    Document: 19           Page: 6        Filed: 09/08/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    In re: MAXPOWER SEMICONDUCTOR, INC.,
                      Petitioner
               ______________________

                         2021-146
                  ______________________

   On Petition for Writ of Mandamus to the United States
Patent and Trademark Office in Nos. IPR2020-01674,
IPR2020-01675, IPR2020-01676, and IPR2020-01677.

           -------------------------------------------------

       MAXPOWER SEMICONDUCTOR, INC.,
                 Appellant

                                  v.

        ROHM SEMICONDUCTOR USA, LLC,
                     Appellee
              ______________________

       2021-1950, 2021-1951, 2021-1952, 2021-1953
                ______________________

    Appeals from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in Nos. IPR2020-
01674, IPR2020-01675, IPR2020-01676, and IPR2020-
01677.
                 ______________________

                        ON PETITION
Case: 21-146    Document: 19     Page: 7    Filed: 09/08/2021




2                     IN RE: MAXPOWER SEMICONDUCTOR, INC.




                  ______________________

O’MALLEY, Circuit Judge, concurring-in-part and dissent-
ing-in-part.
    35 U.S.C. § 294 makes agreements to arbitrate patent
validity “valid, irrevocable, and enforceable, except for any
grounds that exist at law or in equity for revocation of a
contract.” The majority’s denial of a writ of mandamus in
this case allows the Patent Trial and Appeal Board to add
a new caveat to Congress’s clear instruction that agree-
ments to arbitrate patent validity shall be “valid, irrevoca-
ble, and enforceable”—i.e., except during inter partes
review.
    There is no support for this new exception in the text
of the statute itself. Indeed, the Board and the majority
ignore the statutory text of § 294 and the strong policy fa-
voring arbitration repeatedly confirmed by the Supreme
Court. In so doing, they irreversibly harm MaxPower by
denying it the benefit of its arbitration agreement. And
they cast a shadow over all agreements to arbitrate patent
validity, which, after today, apply only in district courts
and not in inter partes review proceedings. Because the
majority’s approach is inconsistent with the statutory text
and Supreme Court precedent, I dissent from the denial of
MaxPower’s mandamus petition in Appeal No. 21-146. I
concur in the dismissal of Appeal Nos. 2021-1950, -1951,
-1952, and -1953.
                     I.     BACKGROUND
    In 2007, ROHM Japan and MaxPower entered a tech-
nology license agreement (“TLA”) which, as amended in
2011, includes an agreement to arbitrate “[a]ny dispute,
controversy, or claim arising out of or in relation to this
Agreement or at law, or the breach, termination, or validity
thereof . . . .” In 2019 and 2020, a dispute arose between
ROHM Japan and MaxPower concerning whether the TLA
covers ROHM’s silicon carbide RFP/RSFP products. In
Case: 21-146    Document: 19      Page: 8    Filed: 09/08/2021




IN RE: MAXPOWER SEMICONDUCTOR, INC.                         3



September 2020, MaxPower notified ROHM Japan of its
intent to initiate arbitration in thirty days. Shortly there-
after, on September 23, 2020, ROHM Semiconductor USA,
LLC (“ROHM USA” or “ROHM”), a wholly owned subsidi-
ary of ROHM Japan, filed a complaint for declaratory judg-
ment of noninfringement of four MaxPower patents in the
Northern District of California and four inter partes review
petitions concerning those same four patents. 1 In a one-
page order, the district court found that the TLA “unmis-
takably delegate[s] the question of arbitrability to the arbi-
trator.” Rohm Semiconductor USA, LLC v. MaxPower
Semiconductor, Inc., No. 20-cv-06686-VC, 2021 WL
822932, at *1 (N.D. Cal. Feb. 4, 2021). The district court
compelled ROHM USA to arbitrate and dismissed the
case. 2



    1   Complaint for Declaratory Judgment of Non-In-
fringement, ROHM Semiconductor USA, LLC v. MaxPower
Semiconductor, Inc., No. 20-cv-06686-VC (N.D. Cal. filed
Sep. 23, 2020), ECF No. 1; Petition for Inter Partes Review
of United States Patent No. 7,843,004, ROHM Semicon-
ductor USA, LLC v. MaxPower Semiconductor, Inc.,
IPR2020-01674 (P.T.A.B. filed Sep. 23, 2020), Paper No. 1;
Petition for Inter Partes Review of United States Patent
No. 8,076,719, ROHM Semiconductor USA, LLC v. Max-
Power Semiconductor, Inc., IPR2020-01675 (P.T.A.B. filed
Sep. 23, 2020), Paper No. 1; Petition for Inter Partes Review
of United States Patent No. 8,466,025, ROHM Semicon-
ductor USA, LLC v. MaxPower Semiconductor, Inc.,
IPR2020-01676 (P.T.A.B. filed Sep. 23, 2020), Paper No. 1;
Petition for Inter Partes Review of United States Patent
No. 8,659,076, ROHM Semiconductor USA, LLC v. Max-
Power Semiconductor, Inc., IPR2020-01677 (P.T.A.B. filed
Sep. 23, 2020), Paper No. 1.
    2   ROHM appealed that decision to this court in Case
No. 21-1709, which is currently pending.
Case: 21-146    Document: 19      Page: 9    Filed: 09/08/2021




4                      IN RE: MAXPOWER SEMICONDUCTOR, INC.




     Months later, on April 15, 2021, the Board instituted
ROHM’s four inter partes review petitions. The Board held
“that the arbitration clause is not a reason to decline insti-
tution.” Decision Granting Institution at 10–11, ROHM
Semiconductor USA, LLC v. MaxPower Semiconductor,
Inc., IPR2020-01674 (P.T.A.B. Apr. 15, 2021), Paper No.
14. 3 It held that “even if the question of whether patenta-
bility falls within the scope of the agreement to arbitrate is
committed to the arbiter” there is no “statute, rule, or pol-
icy that would preclude the Office from acting on the Peti-
tion.” Id. at 11. The Board rejected MaxPower’s argument
that 35 U.S.C. § 294 applies to inter partes review proceed-
ings because Chapter 31 of the U.S.C., which provides for
those proceedings, is “an entirely different Chapter” than
the one under which § 294 falls. 4 Id. at 12. The Board fur-
ther found that any issues related to the TLA are beyond
the Board’s mandate as they are issues of contractual in-
terpretation. In a footnote, the Board compared the arbi-
tration issue to cases in which this court found that state
sovereign immunity and tribal immunity are “not impli-
cated” in inter partes review proceedings.
    MaxPower filed four interlocutory appeals of the
Board’s institution decisions. MaxPower Semiconductor,
Inc. v. ROHM Semiconductor USA, LLC, Nos. 21-1950,
21-1951, 21-1952, 21-1953 (Fed. Cir. docketed May 14,
2021) (consolidated under No. 21-1950). I concur in the
majority’s dismissal of those appeals because 35 U.S.C.
§ 314(d) provides that “[t]he determination by the Director




    3    All citations are to the Board’s institution decision
in IPR2020-01674. The Board’s discussion of the arbitra-
tion issue appears to be identical in all four institution de-
cisions.
     4   Section 294 is in Chapter 29, which concerns civil
actions rather than administrative actions.
Case: 21-146    Document: 19      Page: 10    Filed: 09/08/2021




 IN RE: MAXPOWER SEMICONDUCTOR, INC.                         5



 whether to institute an inter partes review under this sec-
 tion shall be final and nonappealable.”
     MaxPower also sought a writ of mandamus. MaxPower
 Semiconductor, Inc. v. ROHM Semiconductor USA, LLC,
 No. 21-146 (Fed. Cir. docketed May 14, 2021). It asked this
 court to stay or terminate the inter partes review proceed-
 ings without prejudice to later institution if an arbitrator
 decides that inter partes review proceedings are appropri-
 ate. The majority denies that request without even con-
 ducting oral argument on this question of first impression.
 I dissent.
                        II.   DISCUSSION
     I believe that mandamus is warranted. At the very
 least, I believe that this important issue of first impression
 deserves oral argument with the four inter partes review
 proceedings stayed pending our decision.
     In this court’s recent decision in Mylan, we held that,
 “[w]hile there is no avenue for direct appeal of decisions
 denying institution, . . . judicial review is available in ex-
 traordinary circumstances by petition for mandamus.”
 Mylan Lab'ys Ltd. v. Janssen Pharmaceutica, N.V., 989
 F.3d 1375, 1379 (Fed. Cir. 2021). While we did not grant a
 writ of mandamus in that case, we noted that we “need not
 decide whether any petition for writ of mandamus chal-
 lenging the Patent Office’s grant of institution could ever
 be meritorious.” Id. at 1382 n.5 (emphasis in original). We
 further recognized that decisions granting institution are
 fundamentally different from denials because a patentee
 has much more to lose from a grant than a challenger may
 lose from a denial. Id. (citing Cuozzo Speed Techs., LLC v.
 Lee, 136 S. Ct. 2131, 2153 n.6 (2016) (Alito, J., concurring-
 in-part and dissenting-in-part)).
     To show that it is entitled to a writ of mandamus, Max-
 Power must “(1) show that it has a clear and indisputable
 legal right; (2) show it does not have any other adequate
Case: 21-146    Document: 19      Page: 11    Filed: 09/08/2021




 6                      IN RE: MAXPOWER SEMICONDUCTOR, INC.




 method of obtaining relief; and (3) convince the court that
 the writ is appropriate under the circumstances.” Id. at
 1382. This case provides exactly the sort of extraordinary
 circumstances under which mandamus review is appropri-
 ate.
             A. Clear and Indisputable Legal Right
     MaxPower has a clear and indisputable legal right to
 enforcement of the TLA’s arbitration provision. Section
 294 confirms as much when it states that arbitration pro-
 visions relating to patent validity “shall be valid, irrevoca-
 ble, and enforceable, except for any grounds that exist at
 law or in equity for revocation of a contract.” 35 U.S.C.
 § 294(a).
     The Supreme Court’s repeated pronouncements of the
 “liberal federal policy favoring arbitration agreements” un-
 der the Federal Arbitration Act (“FAA”), 9 U.S.C. § 2, fur-
 ther confirm MaxPower’s right to arbitration. See AT&T
 Mobility LLC v. Concepcion, 563 U.S. 333, 346 (2011) (quot-
 ing Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp.,
 460 U.S. 1, 24 (1983)); see also Buckeye Check Cashing, Inc.
 v. Cardegna, 546 U.S. 440, 443 (2006); Gilmer v. Inter-
 state/Johnson Lane Corp., 500 U.S. 20, 25 (1991); AT&T
 Techs., Inc. v. Commc'ns Workers of Am., 475 U.S. 643, 650
 (1986); United Steelworkers of Am. v. Warrior & Gulf Nav.
 Co., 363 U.S. 574, 582–83 (1960). The Supreme Court has
 held that “any doubts concerning the scope of arbitrable is-
 sues should be resolved in favor of arbitration.” Moses H.
 Cone, 460 U.S. at 24–25.
     The Board did not resolve “any doubts concerning the
 scope of arbitrable issues . . . in favor of arbitration.” See
 id. It did the opposite. It found that, even if there are no
 doubts about the applicability of the arbitration provision,
 there is no “statute, rule, or policy that would preclude” it
 from instituting inter partes review. Decision Granting In-
 stitution at 11, Rohm, IPR2020-01674, Paper No. 14.
Case: 21-146     Document: 19      Page: 12    Filed: 09/08/2021




 IN RE: MAXPOWER SEMICONDUCTOR, INC.                          7



     Contrary to the Board’s assertions, the strong “federal
 policy favoring arbitration agreements” embodied in the
 FAA and in 35 U.S.C. § 294 applies to the Board just as it
 applies to federal courts. Although no cases have yet ad-
 dressed whether § 294 applies in inter partes reviews, Su-
 preme Court cases considering the FAA indicate that § 294
 should apply in those proceedings.
     Cases addressing section 2 of the FAA are applicable to
 cases concerning 35 U.S.C. § 294. Section 294 was enacted
 in 1982 to “allow parties to make the enforcement provi-
 sions of the Federal Arbitration Act . . . applicable to patent
 contracts.” Flex-Foot, Inc. v. CRP, Inc., 238 F.3d 1362, 1365
 (Fed. Cir. 2001). As a result, “[t]he FAA is applicable to
 settlement and license agreements involving patents.” Mi-
 crochip Tech. Inc. v. U.S. Philips Corp., 367 F.3d 1350,
 1354 (Fed. Cir. 2004). Further, 9 U.S.C. § 2 and 35 U.S.C
 § 294(a) have nearly identical language. 9 U.S.C. § 2 states
 that:
     A written provision in any maritime transaction or
     a contract evidencing a transaction involving com-
     merce to settle by arbitration a controversy there-
     after arising out of such contract or transaction, or
     the refusal to perform the whole or any part
     thereof, or an agreement in writing to submit to ar-
     bitration an existing controversy arising out of
     such a contract, transaction, or refusal, shall be
     valid, irrevocable, and enforceable, save upon such
     grounds as exist at law or in equity for the revoca-
     tion of any contract.
 9 U.S.C. § 2 (emphasis added).
     Similarly, 35 U.S.C. § 294(a) states:
     A contract involving a patent or any right under a
     patent may contain a provision requiring arbitra-
     tion of any dispute relating to patent validity or in-
     fringement arising under the contract. In the
Case: 21-146    Document: 19     Page: 13     Filed: 09/08/2021




 8                     IN RE: MAXPOWER SEMICONDUCTOR, INC.




     absence of such a provision, the parties to an exist-
     ing patent validity or infringement dispute may
     agree in writing to settle such dispute by arbitra-
     tion. Any such provision or agreement shall be
     valid, irrevocable, and enforceable, except for any
     grounds that exist at law or in equity for revocation
     of a contract.
 35 U.S.C. § 294(a) (emphasis added).
     Finally, 35 U.S.C. § 294 expressly incorporates certain
 provisions of the FAA in § 294(b):
     Arbitration of such disputes, awards by arbitrators
     and confirmation of awards shall be governed by ti-
     tle 9, to the extent such title is not inconsistent
     with this section.
     Two Supreme Court cases indicate that the FAA, and,
 therefore, 35 U.S.C. § 294, apply to prevent institution of
 agency proceedings initiated by a party to an arbitration
 agreement: EEOC v. Waffle House, Inc., 534 U.S. 279
 (2002), and Preston v. Ferrer, 552 U.S. 346 (2008). 5 In Waf-
 fle House, the Supreme Court found that an arbitration
 agreement between an employee and employer did not bar
 an enforcement action brought by the EEOC because the
 EEOC was not a signatory to the agreement. 534 U.S. at


     5   The majority notes that MaxPower did not raise
 Preston or Waffle House in its petition. But that MaxPower
 did not cite those cases does not prevent this court from
 considering them or any other applicable law. “When an
 issue or claim is properly before the court, the court is not
 limited to the particular legal theories advanced by the
 parties, but rather retains the independent power to iden-
 tify and apply the proper construction of governing law.”
 Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99 (1991).
 There is nothing improper with sua sponte seeking guid-
 ance in binding Supreme Court precedent.
Case: 21-146    Document: 19      Page: 14    Filed: 09/08/2021




 IN RE: MAXPOWER SEMICONDUCTOR, INC.                         9



 297. But, in Waffle House, the Supreme Court noted that
 it might hold differently if “the EEOC could prosecute its
 claim only with [the employee’s] consent, or if its prayer for
 relief could be dictated by” the employee, who was a party
 to the arbitration agreement. Id. at 291.
     In Preston, the Supreme Court distinguished Waffle
 House, noting that in Waffle House the agency sat “not as
 adjudicator but as prosecutor[.]” 552 U.S. at 359. The Su-
 preme Court went on to “disapprove the distinction be-
 tween judicial and administrative proceedings” and find
 that the FAA overrides state statutes that refer certain dis-
 putes to an administrative agency for initial adjudication.
 Id. at 360. Preston shows that arbitration agreements can
 preclude an administrative agency’s exercise of its other-
 wise lawful jurisdiction to adjudicate disputes, such as the
 Board’s jurisdiction over inter partes review proceedings.
 And Waffle House is not to the contrary. Unlike the EEOC
 in Waffle House, the Board sits as a neutral adjudicator ra-
 ther than as a party, and ROHM, a signatory to the TLA,
 had complete control over the inter partes review peti-
 tions. 6
      In Preston, the Supreme Court determined that the va-
 lidity of a contract between an actor, Alex Ferrer, and his
 former attorney, Arnold Preston, must be determined by an
 arbitrator pursuant to the contract’s arbitration agree-
 ment, despite a California law that vested original jurisdic-
 tion over the dispute with the California Labor
 Commissioner. Preston, 552 U.S. at 350. Preston had
 sought arbitration to recover fees allegedly due under a


     6    Indeed, we have held that the Board may only de-
 cide invalidity grounds raised by a petitioner in its petition
 and “the Board must base its decision on arguments that
 were advanced by a party, and to which the opposing party
 was given a chance to respond.” In re Magnum Oil Tools
 Int'l, Ltd., 829 F.3d 1364, 1381 (Fed. Cir. 2016).
Case: 21-146    Document: 19      Page: 15    Filed: 09/08/2021




 10                     IN RE: MAXPOWER SEMICONDUCTOR, INC.




 contract with Ferrer. Id. Ferrer responded by filing a pe-
 tition to the California Labor Commissioner charging that
 the contract was invalid and unenforceable under the Cal-
 ifornia Talent Agencies Act because Preston had acted as a
 talent agent without the requisite license. Id. The Talent
 Agencies Act grants the Labor Commissioner exclusive ju-
 risdiction to decide issues such as that raised by Ferrer. Id.
 at 355–56. Ferrer argued that the Labor Commissioner’s
 original jurisdiction under the Talent Agencies Act is not
 incompatible with the FAA because it merely postpones ar-
 bitration until after the Labor Commissioner issues her fi-
 nal decision. Id. at 356. The Supreme Court rejected that
 argument, holding that any arbitration that might poten-
 tially follow the Labor Commissioner’s decision “would
 likely be long delayed, in contravention of Congress’ intent”
 to provide speedy access to and resolution of arbitration.
 Id. at 357–58. Ferrer also asked the Supreme Court to
 overlook the conflict between the arbitration clause and the
 Talent Agencies Act “because proceedings before the Labor
 Commissioner are administrative rather than judicial.” Id.
 at 358. The Supreme Court rejected this argument. It dis-
 tinguished Waffle House because, unlike the EEOC, the La-
 bor Commissioner “serves as an impartial arbiter” rather
 than as an advocate. Id. at 359. The Supreme Court con-
 cluded that the issue was only one of which forum hears
 the parties’ dispute, not of substantive rights available to
 the parties. Id. It held that, “under the contract he signed,
 [Ferrer] cannot escape resolution of those rights in an ar-
 bitral forum.” Id.
     Preston shows that § 294 prevents the Board’s consid-
 eration of patent validity in inter partes review proceed-
 ings, at least until after an arbitrator has determined that
 the issue is not one for arbitration. Applying the Supreme
 Court’s analysis in Preston, § 294 is incompatible with the
 Board’s exercise of original jurisdiction over IPR proceed-
 ings. Permitting the Board to ignore § 294 would delay or
 prevent arbitration, in contravention of Congress’s
Case: 21-146     Document: 19      Page: 16    Filed: 09/08/2021




 IN RE: MAXPOWER SEMICONDUCTOR, INC.                         11



 intention to provide for speedy institution and resolution of
 arbitration. Preston is analogous to the situation before us
 here, as the Board, like the Labor Commissioner in Pres-
 ton, acts as a neutral arbiter, not an advocate, and ROHM,
 a party to the TLA, initiated and maintains some control
 over the inter partes review proceedings.
      Waffle House does not foreclose application of § 294 or
 the FAA to prevent institution of inter partes review.
 ROHM, unlike the employee in Waffle House, is the master
 of its own petition (which is analogous to a complaint), and
 the Board cannot institute inter partes review without
 ROHM’s first petitioning for it. And, while ROHM and
 MaxPower cannot compel the Board to terminate the pro-
 ceedings, if they request termination before the Board “has
 decided the merits of the proceeding,” the Board may
 choose to terminate the proceeding. See 35 U.S.C. § 317(a).
 Thus, ROHM and MaxPower, both parties to the TLA, have
 ongoing influence over the proceedings.
      The Board’s reasoning that 35 U.S.C. § 294 does not
 apply in the inter partes review context because the stat-
 utes governing inter partes review proceedings are in a dif-
 ferent chapter than § 294 is unavailing. If Congress
 intended to limit § 294 to Chapter 29, it could have easily
 done so by limiting its application to “this chapter” as it has
 done in many other statutes. Supreme Court cases, such
 as Preston, show that the FAA applies to proceedings gov-
 erned by statutes outside of Chapter 1 of Title 9, even those
 governed by statutes which do not appear in the United
 States Code at all. There is no reason to distinguish § 294
 or limit its application only to Chapter 29.
      The Board’s comparison of § 294 to sovereign immunity
 is similarly unavailing. In Regents of the University of Min-
 nesota v. LSI Corp., 926 F.3d 1327 (Fed. Cir. 2019), cert.
 denied, 140 S. Ct. 908 (2020), this court held that “sover-
 eign immunity does not apply to . . . agency proceedings
 commenced by the United States,” such as inter partes
Case: 21-146    Document: 19     Page: 17    Filed: 09/08/2021




 12                    IN RE: MAXPOWER SEMICONDUCTOR, INC.




 review proceedings. 926 F.3d at 1337–38. We have not ad-
 dressed the impact of private arbitration agreements and
 how those agreements affect the Board’s institution of inter
 partes review.
     The Board also asserted that interpretation of the TLA
 is beyond its mandate. Neither the Board nor ROHM has
 cited any statute or cases from this court or the Supreme
 Court to support this assertion. The Board pointed to two
 previous Board decisions in which it declined to interpret
 forum selection clauses, but those cases are not binding
 here. Moreover, the Board need not have undertaken
 much, or indeed, any, contractual interpretation here. The
 Board could have relied on the district court’s finding that
 arbitrability is an issue for the arbitrator, and refused to
 institute until the parties have completed arbitration. To
 the extent there is any uncertainty in the TLA, the Board
 should have heeded the Supreme Court’s pronouncement
 that “any doubts concerning the scope of arbitrable issues
 should be resolved in favor of arbitration,” and refused to
 institute until after the parties have undertaken arbitra-
 tion to resolve the issue. See Moses H. Cone, 460 U.S. at
 24–25.
     The majority asserts that neither § 294 nor the Su-
 preme Court’s precedent in Preston requires the Board to
 enforce the parties’ arbitration agreement. But the Board
 need not enforce the arbitration agreement. It need merely
 defer to the arbitration agreement by staying or terminat-
 ing its own proceedings until the arbitration issue is re-
 solved. The majority states that it is the parties, not the
 Board, that “cannot escape resolution” in an arbitral forum.
 But the majority and the Board permit ROHM to do exactly
 that—escape resolution in an arbitral forum.
    The majority also relies on the fact that § 294 does not,
 on its face, task the Board with enforcing private
Case: 21-146     Document: 19      Page: 18    Filed: 09/08/2021




 IN RE: MAXPOWER SEMICONDUCTOR, INC.                         13



 arbitration agreements in inter partes review proceedings. 7
 But § 294 need not list every possible situation in which it
 applies. Section 294 does not mention its applicability to
 administrative proceedings, but nor does it cabin its ap-
 plicability only to judicial proceedings. Rather, it is a stat-
 ute of general applicability—it says only that arbitration
 provisions “shall be valid, irrevocable, and enforceable[.]”
 And the statutes governing inter partes review proceed-
 ings, which were enacted years after § 294, never state that
 § 294 does not apply in those proceedings. As the Supreme
 Court has noted, there is a “‘stron[g] presum[ption]’ that
 repeals by implication are ‘disfavored’ and that ‘Congress
 will specifically address’ preexisting law when it wishes to
 suspend its normal operations in a later statute.” Epic Sys.
 Corp. v. Lewis, 138 S. Ct. 1612, 1624 (2018) (quoting United
 States v. Fausto, 484 U.S. 439, 452, 453 (1988)). If Con-
 gress wanted to open a loophole in § 294 by permitting the
 Board to ignore that section in inter partes review proceed-
 ings, surely it would have said so.
            B. No Other Avenue for Adequate Relief
     MaxPower has no other adequate method of obtaining
 relief. We have determined that § 314(d) precludes inter-
 locutory appeal of the Board’s grants of institution here. A
 writ of mandamus directing the Board to terminate or stay
 the inter partes reviews is the only way to prevent the re-
 views from proceeding. See In re Princo Corp., 478 F.3d
 1345, 1357 (Fed. Cir. 2007) (finding that a party whose
 right “cannot be vindicated by direct appeal” “lacks ade-
 quate alternative means to obtain the relief sought” (inter-
 nal quotation marks and citation omitted)). By forcing


     7   If, as the majority implies, § 294 applies only in ju-
 dicial and not in administrative forums, that may lead to
 the odd result of this court being prevented from hearing
 appeals from inter partes review final decisions, as § 294
 would require enforcement of the arbitration provision.
Case: 21-146      Document: 19      Page: 19    Filed: 09/08/2021




 14                       IN RE: MAXPOWER SEMICONDUCTOR, INC.




 MaxPower to defend the validity of its patents through
 multiple concurrent inter partes review proceedings, the
 majority denies MaxPower the benefit of any agreement to
 arbitrate validity. If the Board finds that any of Max-
 Power’s claims are invalid, the harm to MaxPower is com-
 pounded.      Under § 294, an arbitrator’s invalidity
 determinations are binding only on the parties to the arbi-
 tration and has no effect on anyone else. 35 U.S.C. § 294(c).
 An arbitrator cannot cancel a patent claim. If the Board
 finds a claim invalid during inter partes review, it cancels
 the claim.
     In enacting § 294, Congress intended to assure con-
 tracting parties “that they could avail themselves of the nu-
 merous advantages of arbitration without the possibility of
 having to reargue the dispute in court.” H.R. Rep. No. 97-
 542, at 13 (1982). In a House Committee on the Judiciary
 Report recommending passage of the appropriations act
 which contained the first version of § 294, the Committee
 explained:
       The advantages of arbitration are many: it is usu-
       ally cheaper and faster than litigation; it can have
       simpler procedural and evidentiary rules; it nor-
       mally minimizes hostility and is less disruptive of
       ongoing and future business dealings among the
       parties; it is often more flexible in regard to sched-
       uling of times and places of hearings and discovery
       devices; and, arbitrators are frequently better
       versed than judges and juries in the area of trade
       customs and the technologies involved in these dis-
       putes.
 Id.
     By denying mandamus to correct the Board’s incorrect
 holding that arbitration provisions cannot prevent institu-
 tion of inter partes review, this court deprives MaxPower of
 all of those advantages, except, perhaps, the last. While
 Administrative Patent Judges are admittedly well-versed
Case: 21-146    Document: 19      Page: 20    Filed: 09/08/2021




 IN RE: MAXPOWER SEMICONDUCTOR, INC.                        15



 in the technologies involved in patent validity disputes,
 there is no reason to believe that the arbitrator would be
 any less so. And, inter partes review does not provide the
 other advantages of arbitration. The harm of failing to de-
 fer to a valid arbitration provision is particularly acute
 where there are multiple concurrent inter partes reviews,
 which could be, and should be, addressed in a single arbi-
 tration proceeding.
      It is not enough to say, as ROHM does, that MaxPower
 may be able to raise its arguments under § 294 after the
 completion of the inter partes reviews. At that point, the
 harm will have been done. And § 314(d) prevents review of
 the Director’s institution decisions on appeal of a final de-
 cision just as it prevents interlocutory appeals. MaxPower
 would have to seek a writ of mandamus after the Board’s
 final decision. Any writ this court issued after a final deci-
 sion would be too little, too late.
      ROHM insinuates that MaxPower should have sought
 relief from the district court by requesting an injunction
 preventing the inter partes reviews from proceeding.
 ROHM does not explain what power a district court over-
 seeing an infringement case would have to compel the
 Board to halt its proceedings over MaxPower’s patents’ va-
 lidity. If MaxPower were to file a separate breach of con-
 tract action and receive an injunction compelling ROHM to
 drop out of the inter partes review proceedings, those pro-
 ceedings may not necessarily end as “the Patent Office may
 continue to conduct an inter partes review even after the
 adverse party has settled.” Cuozzo Speed Techs., LLC v.
 Lee, 136 S. Ct. 2131, 2144 (2016). Moreover, forcing Max-
 Power to concurrently litigate in multiple forums is not an
 adequate alternative avenue for relief. If MaxPower’s only
 avenue for relief is to file a breach of contract claim while
 simultaneously defending the validity of its patents in four
 inter partes reviews and litigating ROHM’s appeal of the
 district court’s decision to compel arbitration, it is further
 denied the benefits of its agreement to arbitrate. The
Case: 21-146    Document: 19     Page: 21     Filed: 09/08/2021




 16                    IN RE: MAXPOWER SEMICONDUCTOR, INC.




 arbitration agreement, rather than streamlining disputes
 between the parties, will have become a tool to multiply
 those disputes.
                 C. Mandamus Is Appropriate
     MaxPower has shown that a writ of mandamus is ap-
 propriate under the circumstances. Permitting ROHM to
 avoid arbitration nearly vitiates any agreement to arbi-
 trate disputes over patent validity. If § 294 does not apply
 to inter partes review proceedings, parties to arbitration
 agreements have a route to avoid their responsibilities un-
 der those agreements despite the strong federal policy of
 enforcing arbitration agreements. The Board’s decision
 and the majority’s refusal to rectify that decision lead to
 the strange result of a patent challenger being able to bring
 an inter partes review raising the same validity challenges
 that a district court would dismiss pursuant to an arbitra-
 tion clause. 8
     The majority’s decision not to grant the writ here, or
 even to stay the inter partes review proceedings so that this
 court can at least hear oral argument, is inconsistent with
 the text of § 294 and the Supreme Court’s repeated state-
 ments in favor of strong enforcement of arbitration agree-
 ments. See AT&T Mobility, 563 U.S. at 346; Buckeye Check
 Cashing, 546 U.S. at 443; Gilmer, 500 U.S. at 25; AT&T
 Techs., 475 U.S. at 650; Moses H. Cone, 460 U.S. at 24;
 United Steelworkers, 363 U.S. at 582–83. MaxPower and
 ROHM agreed to take their disputes under the TLA to ar-
 bitration. Both Congress and the Supreme Court have
 clearly voiced their support for the enforceability of such
 agreements. And, yet, MaxPower finds itself forced to



      8  Indeed, one district court has already dismissed re-
 lated claims concerning infringement of the four patents at
 issue in these inter partes reviews. Rohm, 2021 WL
 822932, at *1.
Case: 21-146    Document: 19     Page: 22    Filed: 09/08/2021




 IN RE: MAXPOWER SEMICONDUCTOR, INC.                      17



 argue, many times over, in at least three tribunals, for the
 enforcement of its arbitration agreement and the validity
 of its patents—issues which are properly within the juris-
 diction of an arbitrator.
                      III.   CONCLUSION
     For the foregoing reasons, I dissent from the majority’s
 denial of mandamus directing the Board to stay or termi-
 nate the four inter partes review proceedings pending arbi-
 tration. I concur in the majority’s dismissal of Appeal Nos.
 2021-1950, -1951, -1952, and -1953.